Kaye, J.
(dissenting). I disagree that this case, involving a two-hour luncheon recess during which defendant was denied all access to counsel, is controlled by Perry v Leeke (488 US 272). I would rule that the trial court abused its discretion and violated defendant’s Federal right to counsel. Moreover, the trial court’s action clearly ran afoul of the greater protections afforded by New York’s right to counsel clause (NY Const, art I, §6).
Accordingly, I would reverse the conviction and order a new trial.
Chief Judge Wachtler and Judges Simons, Titone, Hancock, Jr., and Bellacosa concur; Judge Kaye dissents and votes to reverse in an opinion.
Order affirmed in a memorandum.